It was competent and relevant for the witness Robinson to testify that he (witness) had a hammer in his hand at the time he walked between the parties who were engaged in a mutual rencontre which resulted in the death of one of the combatants. This testimony related to the res gestæ.
Every fact relating to and connected with a difficulty resulting in the death of one of the parties is relevant, and is a part of the res gestæ until the entire difficulty is over and has been abandoned by both parties. When one man cuts another, mortally wounding him, and the two are separated by a third party, and the party who did the cutting still attempts to get to the party assaulted, and is prevented from doing so by another, the difficulty is, in law, still in progress, though no other licks are actually passed. During that period everything said and done connected therewith is relevant. The several rulings of the court on the admission of testimony were without error.
The refused charges relating to murder are not passed upon. The conviction was for manslaughter. The other charges were fully covered by the court in its general charge.
The defendant appears from the record to have had a fair and an impartial trial before a jury of his peers, who had a full and clear statement of the law of the case. He has had what the Constitution guarantees to him, and, finding no error in the record, the judgment is affirmed.
Affirmed.